         Case 1:19-cr-00725-JPO Document 201 Filed 07/20/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                     -v-                                           19-CR-725 (JPO)

 LEV PARNAS,                                                            ORDER
 IGOR FRUMAN, and
 ANDREY KUKUSHKIN,
                               Defendants.


J. PAUL OETKEN, District Judge:

       The joint trial in this case is currently scheduled for October 4, 2021 — a date that was

set in February 2021 at the request of Defendants. Defendant Andrey Kukushkin has requested

an adjournment of the trial date to October 25, 2021, due to personal scheduling conflicts of his

counsel. (Dkt. No. 196.)

       The Court informs the parties that, because of scheduled criminal trials involving

detained defendants, the Court is unavailable for trial from October 27, 2021, through at least the

end of 2021. The parties should take this into consideration in preparing to address scheduling at

the upcoming conference on July 22.

       SO ORDERED.

Dated: July 20, 2021
       New York, New York
                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge
